Citation Nr: 0501923	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-07 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension and heart 
disease, as secondary to the service-connected anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

A motion to advance this case on docket, due to the veteran's 
age and terminal illness was received by the Board in 
November 2003.  This motion was granted by the Board in the 
same month.  See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).

This case was twice before the Board, In November 2003 and 
May 2004, for further development.  The requested development 
has been completed, and the case is now again before the 
Board.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the claim for service connection addressed in 
this decision.

2.  The medical evidence of record contains a diagnosis of 
coronary artery disease and hypertension, that has been 
medically attributed to his service-connected anxiety 
disorder.




CONCLUSION OF LAW

Coronary artery disease and hypertension are proximately due 
to or the result of the service-connected anxiety disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§  3.102, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

This claim was twice remanded for development, in November 
2003 and May 2004.  In particular, the RO was asked to obtain 
VA examinations to determine the etiology of the veteran's 
manifested heart condition and hypertension.  The development 
has been completed, and the case is now again before the 
Board.  The Board finds it may grant the veteran's claim for 
service connection for a heart condition and hypertension, as 
secondary to the service-connected anxiety disorder, based on 
the record now before it.  Because the Board is granting the 
benefit sought on appeal, no additional evidence is required 
to make a determination as to the issue, and, hence, any 
failure to comply with VCAA requirements as to this issue 
would not be prejudicial to the veteran.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); and Bernard v. Brown, 4 Vet. App. 384 
(1993).  As such, the Board finds it is not necessary to 
further analyze the adequacy of VCAA compliance in the 
present case.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131.  In the 
absence of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.

Service connection for an anxiety condition was initially 
granted by an April 1946 rating decision, effective from 
January 1946.  The Board notes that the condition was 
originally described as "psychogenic cardiac reaction."  
The disability was re-characterized in February 1948 as 
"psychoneurosis, anxiety hysteria."  The Board further 
observes that initial rating decisions reflect the veteran 
did not serve in combat; however, his service medical and 
personnel records were then incomplete.  Discharge documents 
associated with the claims file in November 1952 reflect that 
the veteran did serve in combat.  His report of enlisted 
record and report of separation, honorable discharge, shows, 
in block 32, "Battles and Campaigns," that he was in 
Rhineland and Central Europe.  He served as a rifleman, and 
was awarded the Combat Infantryman Badge.

The medical evidence shows that the veteran is currently 
diagnosed with coronary artery disease and hypertension.  In 
particular, private records dated in August 2002 show that he 
was diagnosed with arteriosclerotic heart disease.  VA 
examination reports show diagnoses of coronary artery 
disease, status post alleged myocardial infarction in 1986 
with balloon angioplasty in March 2001; arteriosclerotic 
cardiovascular disease in October 2002; heart disease and 
hypertension in December 2003; and coronary artery disease 
and hypertension in August 2004.  

Concerning the etiology of the veteran's heart condition and 
hypertension, the evidence presents the following opinions:

In April 2000, the veteran's private treating physician, John 
L. Shaw, M.D., opined that "[the veteran's] nerves may have 
contributed to causing his heart attack."

The examiner who conducted the March 2001 VA examination for 
mental disorders, Pramod Shah, M.D., offered the following 
opinion:

In my opinion, this individual has 
suffered with chronic depression and 
anxiety for many years, almost since 
1947.  In the beginning, it was felt that 
he may have had a heart problem, for 
which he underwent a complete checkup.  
He reported that it was due to the 
anxiety and depression, but in 1986, he 
did have a heart attack, for which he 
underwent balloon angioplasty.  In my 
opinion, his heart condition and his 
anxiety disorder has no relationship, and 
it is very difficult to establish at this 
time because his anxiety problems started 
so long ago.

The veteran also underwent VA examination for heart 
conditions in March 2001, conducted by D. A. Atyia.  Dr. 
Atyia offered the following opinion: 

In regards to the question about this 
patient's nervous condition (anxiety) and 
his heart condition, this patient is 
basically healthy, 78-year-old male, 
however having coronary artery disease 
and an anxiety disorder, there is some 
risk factor for coronary artery disease 
related to his stress and anxiety 
overall.  

The veteran underwent further VA examination for mental 
conditions in October 2002, by Jerry Buchanan, Ph.D.  Dr. 
Buchanan noted the March 2001 opinion but remarked only:  

[I]t is the opinion of this examiner that 
the veteran's anxiety and depressive 
symptoms are unchanged or slightly 
increased.  However, it appears that his 
Parkinsonian symptoms and cognitive 
difficulties are becoming more pronounced 
for the veteran.  The veteran seems to be 
aware of these progressive changes and 
attributes them to his anxiety problem.  
His anxiety and depression may at times 
exacerbate his physical problems.  It may 
be that his capacity to manage his 
anxiety and depression are somewhat 
diminished as a result of his cognitive 
difficulties.

Given the conflicting and indeterminate natures of the above 
opinions, the Board remanded for additional examination and 
opinion in November 2003, to include review of the claims 
file and consideration of the previous opinions.

Accordingly, the veteran underwent examination for heart 
disorders in December 2003.  The examiner, Daniel Merrick, 
M.D., offered the following opinion:

Anxiety can obviously acutely affect 
one's blood pressure.  Long term affect 
on blood pressure from anxiety is an 
unanswered question.  The patient's 
medical record reveals that he has 
reasonable blood pressure control and 
would argue that his treatment of his 
anxiety and his blood pressure has 
resulted in reasonable control.

[The veteran] has heart disease and has 
several risk factors for such (age, 
gender, diabetes, hyperlipidemia and 
hypertension; though the contribution of 
hypertension to heart disease when the 
control appears reasonable is 
questionable).  Further, his heart 
disease became manifest roughly 40 years 
after leaving his military service.

I cannot say absolutely that his heart 
disease was not affected by his anxiety.  
I cannot say absolutely that his heart 
disease was not caused by his anxiety.  
On the other hand it seems most probable 
that it did not contribute in a 
clinically significant way especially 
when multiple risk factors were present 
and the process developed so long after 
his military service.

However, Dr. Merrick did not indicate that he reviewed the 
veteran's claims file, although he stated he reviewed the 
veteran's medical charts.  Nor did the examiner refer to 
other medical evidence of record, including the service 
medical records and opinions by previous VA examiners.  
Finally, the Board noted that the examiner's credentials were 
not clear.  Specifically, it could not be determined if Dr. 
Merrick was a cardiologist.  The Board therefore remanded the 
case, in May 2004, for clarification and, if necessary, 
further examination by a cardiologist. 

The resultant, August 2004, VA examination report is of 
record.  The examination was conducted by Dr. James Arter and 
Dr. Israel Garcia.  A report of contact from the RO dated in 
October 2004 reflects that Dr. Arter is a cardiologist.  The 
report demonstrates that the examiners reviewed the veteran's 
claims files, including review of the veteran's service 
medical records and private medical treatment records.  The 
physicians offered the following assessment and opinion:

The [veteran] is noted to have a history 
remarkable for coronary disease first 
documented in 1986 with acute myocardial 
infarction and percutaneous transluminal 
coronary angioplasty performed at that 
time, also a longstanding history of 
hypertension is noted.  The patient has 
had generalized anxiety disorder since 
leaving his service in the military and 
appears to have had this history for 50+ 
years.  While the patient does have 
concomitant risk factors for coronary 
artery disease, including hypertension, 
hyperlipidemia, male sex, age, there is 
notation of his generalized anxiety 
disorder, and the possibility of 
hypertension.  It is of the opinion of 
the physicians who examined him today 
(Dr. Jim Arter, Dr. Israel Garcia), that 
it is likely that the generalized anxiety 
disorder could very well have contributed 
to progression of his hypertension and 
cardiovascular pathology.  While the 
degree of contribution and total affect 
cannot be commented on, it is likely that 
there has been contribution of his 
generalized anxiety disorder to these 
disease processes.  Current literature 
does document the connection of 
generalized anxiety disorder and 
depression which the patient has both 
been noted to have history of to 
progression of coronary artery disease 
and hypertension (underline added).

The Board finds the opinion of Drs. Arter and Garcia to be 
more probative, for the following reasons.  First, their 
opinion is informed with a review of the entire claims file, 
to include clinical evidence, previous examination reports, 
private treatment records, and the veteran's service medical 
records, in addition to examination of the veteran.  Second, 
Dr. Arter is a cardiologist and, therefore, an expert in the 
field of medicine that is at issue in the present claim.

After review of all the medical evidence in the claims file, 
the Board makes the following observations.

First, the opinion of Drs. Arter and Garcia concurs with the 
opinion of the veteran's treating physician, Dr. Shaw.  Other 
opinions in the record allude to the relationship between the 
veteran's long-standing, service-connected anxiety disorder 
and his heart condition and hypertension.  Dr. Atyia, in the 
March 2001 VA examination for heart disorders, notes that 
"there is some risk factor for coronary artery disease 
related to his stress and anxiety overall," but deferred to 
further clinical tests.  Similarly, Dr. Buchannan, in the 
October 2002 VA examination for mental disorders, notes that 
the veteran's "anxiety and depression may at times 
exacerbate his physical problems."  The August 2004 
opinion-arrived at in consideration of the entire body of 
medical evidence and examination of the veteran, and by two 
physicians in concert, one a cardiologist-both validates 
these opinions and draws strength in the overall concurrence.  

Second, the two opinions which negate a relationship between 
the veteran's service-connected anxiety disorder and his 
current heart condition and hypertension may be found to be 
less probative for lack of review of the medical evidence, 
and for lack of required medical expertise.

The first, proffered by Dr. Shah in the March 2001 report of 
VA examination report for mental disorders, nonetheless 
recognizes the long term nature of the veteran's chronic 
depression and anxiety (almost since 1947) and that "[I]n 
the beginning, it was felt that he may have had a heart 
problem, for which he underwent a complete checkup."  While 
the Board acknowledges that the examination was informed by 
an apparent review of the record, the examiner is not 
identified as a cardiologist, and the examiner was for mental 
disorders, not having to do with the heart or heart 
disorders.  

The second, proffered by Dr. Merrick in the December 2003 
examination for heart disorders, was completed absent review 
of the veteran's claims file and did not take into account 
previous opinions or the veteran's service medical records.  
In addition, similar to the previous opinion, it could not be 
determined that Dr. Merrick is a cardiologist.  Finally, 
although Dr. Merrick stated that he thought it was "probable 
that it (the veteran's anxiety disorder) did not contribute 
in a clinically significant way" to the veteran's heart 
condition and hypertension, he could not "say absolutely 
that his heart disease was not affected by his anxiety."  

As these opinions are not proffered by an expert in the 
required field of medicine, inconclusive, or made absent 
review of pertinent medical evidence, these opinions cannot 
therefore have any probative value in determining the 
etiology of the veteran's heart condition or hypertension.  

The record reflects no other evidence, opinions, statements 
or findings that would refute the August 2004 opinion linking 
the veteran's coronary artery disease and hypertension to his 
service-connected anxiety disorder. 

Hence, after review of the evidence, the Board concludes that 
the evidence establishes that the veteran's currently 
manifested coronary artery disease and hypertension are the 
result of his service-connected anxiety disorder.  Thus, 
service connection for his coronary artery disease and 
hypertension is granted.  


ORDER

Service connection for coronary heart disease and 
hypertension is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


